        March 29, 2019                                                   Loly G. Tor
                                                                         loly.tor@klgates.com

                                                                         T +1 973 848 4026
        Via ECF                                                          F +1 973 848 4001

        Hon. Susan D. Wigenton, U.S.D.J.
        United States District Court for the District of
               New Jersey
        Martin Luther King Building & U.S. Courthouse
        50 Walnut Street
        Newark, NJ 07101

        Re:       World Wrestling Entertainment, Inc. v. Various John and Jane Does, et al.
                  Case No. 2:19-cv-9039

        Dear Judge Wigenton:

        We represent Plaintiff World Wrestling Entertainment, Inc. (“WWE”). Today, the Court granted
        WWE’s Motion for Temporary Restraining Order (“TRO”). By its terms, the TRO becomes
        effective on April 4 and can be enforced at the WWE WrestleMania Events occurring in New
        Jersey from April 5 through April 7. It is during these events that WWE expects to serve
        Defendants who are selling counterfeit merchandise.

        On page 5 of the TRO, the Court set a hearing for April 3, 2019 for Defendants to show cause
        “why an order should not be entered granting WWE a preliminary enjoining Defendants’, and all
        those acting in concert with them, from manufacturing, distributing, offering for sale or selling the
        Enjoined Goods and/or raise any objection concerning any seizure” effected pursuant to the
        TRO. Because Defendants will not be served until after the TRO goes into effect on April 4 and
        thereafter at the WrestleMania Events, WWE respectfully requests that the Court reschedule the
        date for the hearing to occur on or after April 10 so that any Defendant served will have an
        opportunity to be heard.

        Respectfully submitted,

        s/ Loly G. Tor

        Loly G. Tor




K&L GATES LLP
ONE NEWARK CENTER TENTH FLOOR NEWARK NJ 07102
T +1 973 848 4000 F +1 973 848 4001 klgates.com
Anthony P. La Rocco, Managing Partner, New Jersey
303181541 v1
